DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the negative limitation “sharing no functional elements with the transmitter,” however the specification does not describe what is meant by a functional element, and is similarly lacking a description for how these elements are “not shared” between the receivers and transmitters.  Claims 2-10 are also rejected based on their dependencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the negative limitation “sharing no functional elements with the transmitter,” however, as mentioned above, the specification does not describe what is meant by a functional element, and it appears that in Fig. 1, there is a link (24) that is being shared between the transmitter and receiver circuits for controlling synchronism.  Therefore, it is not clear what is meant to be a “functional element” that is not being “shared” by the transmitter and receiver circuits.  Claims 2-10 are also rejected based on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0212383 ("Sengupta").
Regarding claim 1, Sengupta discloses a sensor for a near-field terahertz imaging system, the sensor comprising: 
an array of terahertz radiation transmitters (distributed active radiator “DAR” array, paragraph [0048], which are efficient radiating THz sources, paragraph [0145]), wherein each transmitter is configured to emit a field from two faces of the array (see for example Figs. 7, 28, 30, two radiation lobes); and 
an array of receivers (N near-field sensing loops, paragraphs [0048]-[0049]) arranged parallel to the transmitter array (for example, see Figs. 36B-C, and 37B-C, sense antenna is shown below the plane of the DAR conductors, paragraph [0181]), including a terahertz radiation receiver (sense antenna, paragraph [0181]) opposite each transmitter (opposite a DAR, Figs. 36B-C, and 37B-C, paragraph [0181]), located in a near field of the transmitter and sharing no functional elements with the transmitter (paragraphs [0048], [0181]).  
Regarding claim 20, Sengupta discloses a sensor for a near-field terahertz imaging system, the sensor comprising: 
an array of terahertz radiation transmitters (distributed active radiator “DAR” array paragraph [0048], which are efficient radiating THz sources, paragraph [0145]), wherein each transmitter includes a respective annular antenna (DARs are loop antennas, see for example Fig. 1D, paragraph [0129]) configured to emit a field from two faces of the array (see for example Figs. 7, 28, 30, two radiation lobes); and 
an array of receivers (N near-field sensing loops, paragraphs [0048]-[0049]) arranged parallel to the transmitter array (for example, see Figs. 36B-C, and 37B-C, sense antenna is shown below the plane of the DAR conductors, paragraph [0181]), including a terahertz radiation receiver (sense antenna, paragraph [0181]) opposite each transmitter (opposite a DAR, Figs. 36B-C, and 37B-C, paragraph [0181]), the terahertz radiation receiver including a respective annular antenna (loop antenna, for example, Figs. 34, 36B-C, and 37B-C, paragraph [0179]) paragraph located in a near field of the antenna of the transmitter (paragraphs [0048]-[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of U.S. Patent Publication No. 2021/0057594 ("Nguyen") further in view of U.S. Patent Publication No. 2019/0318146 ("Trichopoulos").
Regarding claim 2, Sengupta discloses the sensor according to claim 1, but does not disclose: a first planar substrate of semiconductor material transparent to terahertz radiation, having an active face on which the receivers are realized in semiconductor technology; and a second planar substrate distinct from the first substrate, made of semiconductor material transparent to terahertz radiation, having an active face on which the transmitters are realized in semiconductor technology.  
However, Nguyen a first planar substrate (1404B, Fig. 14A, or 1472, Fig. 14C), having an active face on which the terahertz radiation receivers are realized (surface where 1410B is located, Fig. 14A); and a second planar substrate (1404A, Fig. 14A, or 1472, Fig. 14C) distinct from the first substrate (two distinct substrates, Figs. 14A, 14C), having an active face on which the terahertz radiation transmitters are realized (surface where 1410A is located, Fig. 14A)
It would have been obvious to one of ordinary skill in the art before the effective filing date to use semiconductor technology to form the transceiver and receiver arrays of Sengupta on distinct semiconductor substrates as disclosed by Nguyen in order to help minimize signal coupling losses while maintaining a simple fabrication process.
Sengupta in view of Nguyen does not disclose that the semiconductor material is transparent to terahertz radiation, nor that the transmitter and receivers are realized in semiconductor technology.
However, Trichopoulos discloses an array of THz sources and detectors can be fabricated on a quartz substrate (paragraph [0028], it is well-known in the art that quartz is transparent to terahertz waves) using semiconductor technology (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a transparent substrate as disclosed by Trichopoulos in the device of Sengupta in view of Nguyen in order to reduce losses and maximize transmission of the terahertz radiation.
Regarding claim 4, Sengupta in view of Nguyen and Trichopoulos discloses the sensor according to claim 2, and Sengupta teaches an antenna emitting a field from two faces of the array (see for example Figs. 7, 28, 30, two radiation lobes).
Trichopoulos discloses that the active face (substrate face where 908 is located, Fig. 9) of the second substrate (substrate below polarization layer, Fig. 9) faces an area to be analyzed (tissue, paragraph [0042] and Fig. 9), and a back face of the second substrate (surface touching the polarization layer, Fig. 9) faces the first substrate (substrate above the polarization layer where detectors are located, Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the active face of the second substrate face an area to be analyzed as disclosed by Trichopoulos in the device of Sengupta in view of Nguyen and Trichopoulos in order to maximize and ensure waves are reaching the area to be analyzed for proper function.
Regarding claim 5, Sengupta in view of Nguyen and Trichopoulos the sensor according to claim 4, and Trichopoulos further discloses that the active face (surface with 912, Fig. 9) of the first substrate (substrate above the polarization layer where detectors are located, Fig. 9) faces away from the second substrate (substrate below polarization layer, Fig. 9), and a back face of the first substrate (surface touching the polarization layer, Fig. 9) faces the second substrate (substrate below polarization layer, Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the active face of the first substrate face away from the second substrate as disclosed by Trichopoulos in the device of Sengupta in view of Nguyen and Trichopoulos in order to ensure optimal placement of the detectors within the near-field of the transmitters.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of U.S. Patent No. 9,464,399 ("Sherry").
Regarding claim 3, Sengupta discloses the sensor according to claim 1, but does not disclose a control circuit configured to activate in sequence each transmitter with its respective receiver.  
However, Sherry discloses a control circuit (not shown, col. 3, lines 60-61) configured to activate in sequence each transmitter with its respective receiver (col. 5, lines 34-36 state each pixel is read sequentially one by one, each pixel includes a transmitter 77, Fig. 6 and receiver 67, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a control circuit as disclosed by Sherry in the device of Sengupta in order to tune the radiation beam and in turn control beam-scanning according to a desired application.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0069984 ("Estes") in view of Nguyen. 
Regarding claim 11, Estes discloses a sensor for a near-field terahertz imaging system, the sensor comprising: 
a first planar substrate (1404A, Fig. 14A, or 1472, Fig. 14C), having an active face on which an array of terahertz radiation transmitters (surface where 1410A is located, Fig. 14A); and a second planar substrate (1404B, Fig. 14A, or 1472, Fig. 14C) distinct from the first substrate (two distinct substrates, Figs. 14A, 14C), having an active face on which an array of terahertz radiation receivers (surface where 1410B is located, Fig. 14A), 
wherein each receiver is located in a near field of a respective transmitter of the first substrate (close proximity of one another, paragraphs [0147], [0149]).  
Estes does not disclose that the first and second substrates are made of semiconductor material, nor that the transmitter and receivers are realized in semiconductor technology.
However, Nguyen discloses that recent advances in semiconductor technology have stimulated development of new THz sources and detectors (paragraph [0003]).  Nguyen also discloses a photoconductive antenna is a widely used way to generate and detect THz waves, and that a photoconductive antenna is typically comprised of two electrodes on the semiconductor substrate (paragraphs [0004], [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use semiconductor technology to form the transceiver and receiver arrays of Estes on a semiconductor substrate as disclosed by Nguyen in order to help minimize signal coupling losses while maintaining a simple fabrication process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Nguyen further in view of Sherry.
Regarding claim 12, Estes in view of Nguyen discloses the sensor according to claim 11, but does not disclose a control circuit configured to activate in sequence each transmitter with its respective receiver.  
However, Sherry discloses a control circuit (not shown, col. 3, lines 60-61) configured to activate in sequence each transmitter with its respective receiver (col. 5, lines 34-36 state each pixel is read sequentially one by one, each pixel includes a transmitter 77, Fig. 6 and receiver 67, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a control circuit as disclosed by Sherry in the device of Estes in view of Nguyen in order to tune the radiation beam and in turn control beam-scanning according to a desired application.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Nguyen further in view of Trichopoulos. 
Regarding claim 13, Estes in view of Nguyen discloses the sensor according to claim 11, and Estes further discloses that the antenna radiation pattern may be controlled (paragraph [0147]), but Estes in view of Nguyen does not disclose that the active face of the first substrate faces an area to be analyzed, and a back face of the first substrate faces the second substrate. 
However, Trichopoulos discloses that the active face (substrate face where 908 is located, Fig. 9) of the first substrate (substrate below polarization layer, Fig. 9) faces an area to be analyzed (tissue, paragraph [0042] and Fig. 9), and a back face of the first substrate (surface touching the polarization layer, Fig. 9) faces the second substrate (substrate above the polarization layer where detectors are located, Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the active face of the first substrate face an area to be analyzed as disclosed by Trichopoulos in the device of Estes in view of Nguyen in order to maximize and ensure waves are reaching the area to be analyzed for proper function.
 Regarding claim 14, Estes in view of Nguyen further in view of Trichopoulos discloses the sensor according to claim 13, and Trichopoulos further discloses that the active face (surface with 912, Fig. 9) of the second substrate (substrate above the polarization layer where detectors are located, Fig. 9) faces away from the first substrate (substrate below polarization layer, Fig. 9), and a back face of the second substrate (surface touching the polarization layer, Fig. 9) faces the first substrate (substrate below polarization layer, Fig. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the active face of the second substrate face away from the second substrate as disclosed by Trichopoulos in the device of Estes in view of Nguyen further in view of Trichopoulos in order to ensure optimal placement of the detectors within the near-field of the transmitters.
Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the invention as claimed, specifically in combination with: the first and second substrates being separated from each other by a layer having a lower refractive index than a refractive index of the first and second substrates, is not taught or made obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878